Citation Nr: 1111606	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO. 09-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD) and an adjustment disorder. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1999 until October 2000. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD due to service. In his January 2009 notice of disagreement he claimed that he witnessed a serviceman kill himself by jumping off the side of the ship (the U.S.S. John F. Kennedy). 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in- service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.303(f) (2010).

38 C.F.R. § 3.304(f) has recently been revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  In the present case, the Veteran has not made any such contentions.

A November 2008 VA memorandum found that the information provided by the Veteran in regards to his claimed stressor was insufficient for verification by the Joint Services Records Research Center (JSRRC)  and/or insufficient to allow for meaningful research by the Marine Corps or National Archives and Records Administration (NARA). 

However, private medical records, from Dr. W.C., indicate that the Veteran has been diagnosed with PTSD. For example, a February 12, 2008 record noted that the Veteran had disabling PTSD and complained of flash backs of events he saw while he was on the ship. The records do not indicate any descriptions of the stressor events. A September 1999 service treatment record also noted a diagnosis of an adjustment disorder and an August 2000 in-service outpatient psychiatric evaluation noted a diagnosis of borderline personality disorder.

The above evidence indicates that the Veteran may suffer from PTSD as a result of service.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board concludes that in order fulfill the duty to assist in this case the Veteran should be afforded an opportunity to attend a VA psychiatric examination for the purpose of evaluating whether the Veteran has a current psychiatric disability and, if so, whether such disability is related to service.

Although the private medical evidence indicates that the Veteran may have PTSD, the record does not indicate whether he has been found to have PTSD under DSM-IV criteria and whether it is specifically due to a verified in-service stressor. This case presents certain medical questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). The question of whether the Veteran has a psychiatric disorder under DSM IV due to his service must be addressed by an appropriately qualified medical professional. A medical opinion is therefore necessary. See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Veteran should also be given another opportunity to provide specific information regarding his claimed stressor. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall provide the Veteran with another opportunity to provide specific information regarding his claimed stressor. 

If the Veteran provides adequate information, the RO/AMC shall attempt to verify that information with the JSRRC, NARA, U.S. Navy, or other appropriate organization. All attempts to verify should be recorded in the claims file and the Veteran should be informed of whether such information was obtained. 

2. After the additional development is obtained and associated with the claims file, the RO/AMC shall afford the Veteran an appropriate VA examination to ascertain the nature and etiology of any psychiatric disability, including PTSD, and any other psychiatric or personality disorder that may be present. Any and all indicated evaluations, studies and tests deemed necessary by the examiner shall be accomplished and the claims file shall be reviewed by the examiner. 

The examiner is requested to review all pertinent records associated with the claims file and following this review and the examination render an opinion as to the following:

      a)  The examiner shall clarify the Veteran's diagnosis and specifically comment on whether the Veteran has a diagnosis of PTSD, and/or any other psychiatric disorder, consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders; 

      b)  If the Veterans is diagnosed with a psychiatric disorder(s), the examiner shall determine whether it is at least as likely as not (a 50% probability or more) that any diagnosed psychiatric disorder is related to any event or incident in service or developed in service.

A clear rationale for all opinions shall be provided, with a discussion of the facts and medical principles involved. Copies of all pertinent records in the Veteran's claims file and a copy of this remand, or in the alternative the claims file, must be made available to the examiner for review in connection with the examination.

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


